DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Cruz on 07/30/2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) One or more computer[[storage media 

Claim 2. (Currently Amended) The one or more computer[[storage media 

Claim 3. (Currently Amended) The one or more computer[[storage media 

Claim 4. (Currently Amended) The one or more computer[[storage media 

Claim 5. (Currently Amended) The one or more computer[[storage media 

Claim 6. (Currently Amended) The one or more computer[[storage media 

Claim 7. (Currently Amended) The one or more computer[[storage media 

Claim 18. (Currently Amended) The computer-implemented method of claim [[17]] 16, further comprising: determining that the target vector and the reference vector are associated with a same source entity.

Allowable Subject Matter
Claims 1-7, 9, 10, 12-16, and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding the previous 101 rejections, claims 1-7 have been amended above to recite computer storage media, which as indicated in the previous action excludes signal per se based on paragraph [00113] of the original application. Therefore, these rejections have been withdrawn. 



Independent claims 1, 9, and 16 have also been amended to include allowable features of previous claims 11 and 17. Therefore, the prior art rejections have been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/Examiner, Art Unit 2637